 113321 NLRB No. 26POPKIN'S AUTO PARTS1In its exceptions, the Respondent contends that it never receivednotice of the unfair labor practice hearing. The record, however, con-
tains the General Counsel's May 30, 1995 affidavit of service of the
complaint and notice of the December 7, 1995 hearing on the Re-
spondent and the Respondent's attorney. This exhibit includes a re-
turned receipt card, date-stamped June 2, 1995, for the certified
mailing of the above, signed by an agent of the Respondent. Under
these circumstances, we find no merit in the Respondent's conten-
tion.Popkin's Motor Parts, Inc., d/b/a Popkin's AutoParts & Paints and Local 239, InternationalBrotherhood of Teamsters, AFL±CIO. Case 29±CA±18873April 30, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDFOXOn January 25, 1996, Administrative Law JudgeJames F. Morton issued the attached decision. The Re-
spondent filed exceptions, and the General Counsel
and the Charging Party each filed letters answering the
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and answering letters,and has decided to affirm the judge's rulings, findings,
and conclusions, and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Popkin's Motor Parts, Inc.,
d/b/a Popkin's Auto Parts & Paints, Brooklyn, New
York, its officers, agents, successors, and assigns, shall
take the action set forth in the Order.Saundra Rattner, Esq., for the General Counsel.Wendell V. Shepherd, Esq. (Roy Barnes, P.C.), of New York,New York, for the Respondent.DECISIONJAMESF. MORTON, Administrative Law Judge. No answerwas filed to the complaint that issued against the Respond-
ent, Popkin's Motor Parts, Inc., d/b/a Popkin's Auto Parts &Paints. Nor did it appear at the hearing held in Brooklyn,
New York, on December 7, 1995. Sections 102.20 and
102.21 of the Board's Rules and Regulations provide that al-
legations in a complaint, to which no answer has been filed,
are deemed admitted to be true. Accordingly, I make the fol-
lowingFINDINGSOF
FACTAND
CONCLUSIONSOF
LAW1. The Respondent, a New York corporation, has been en-gaged at its facility in Brooklyn, New York, in the wholesaleand retail sale of automotive parts and paints and, in its oper-ations during the calendar year immediately preceding the
issuance of the complaint here, a representative period, it met
the Board's standard for asserting jurisdiction in this case.2. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3. The Union is a labor organization within the meaningof Section 2(5) of the Act.4. At all times material, the Respondent has been an em-ployer-member of the Automotive Parts Distributors Associa-
tion, Inc. (the Association), an organization of employers
which exists for the purpose of representing them in negotiat-
ing and administering collective-bargaining agreements with,
inter alia, the Union.5. The Association has recognized and bargained with theUnion as the exclusive collective-bargaining representative of
the unit described as follows, a unit appropriate for purposes
of collective bargaining:All employees, excluding all proprietors, partners andofficers, outside salesmen, foremen and supervisory em-
ployees as defined in the National Labor Relations Act,
as amended, the sons or daughters of proprietors, part-
ners or officers, office clerical employees working
twenty (20) hours or less per week, employees excluded
by name in an individual contract between the Union
and a Member Employer, employees represented by any
other labor organization in a Member Employer's estab-
lishment, and employees hired only for the summer
months.6. The Association and the Union have been parties to col-lective-bargaining agreements covering the employees in the
above-described unit, the most recent of which contracts was
effective by its terms from April 1, 1992, until March 31,
1995.7. The most recent agreement between the Association andthe Union required employer-members of the Association to
make contributions monthly on behalf of unit employees to
the Local 239 Welfare Fund and to the Local 239 Pension
Fund and it further required that they deduct from the wages
of the unit employees dues and fees for transmittal to the
Union.8. The Respondent has, since August 2, 1994, failed andrefused to make contributions on behalf of its unit employees
to either of those funds and has, from August 2, 1994, until
March 31, 1995, failed and refused to transmit dues and fees
to the Union for its unit employees.9. The Respondent has implemented its own medical cov-erage benefit plan for its unit employees.10. The Respondent has, since August 2, 1994, failed andrefused to adhere to any of the terms of the most recent
agreement between the Association and the Union. Further,
since November 14, 1994, it has refused to recognize the
Union as the representative of its unit employees.11. On January 27, 1995, the Respondent rejected theUnion's request of January 24, 1995, to negotiate terms and
conditions of a renewal contract for its unit employees.12. As the conduct of the Respondent found above inparagraphs 8 through 11 was not consented to by the Union,
the Respondent has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.
These unfair labor practices affect commerce within the 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''meaning of Section 2(6) and (7) of the Act. See NLRB v.Katz, 369 U.S. 736 (1962), and Hall Industries, 293 NLRB785, 792 (1989).THEREMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered to cease
and desist therefrom and to take certain affirmative action
designed to effectuate the policies of the Act.The Respondent shall be required to remit to the Local239 Welfare Fund and to the Local 239 Pension Fund the
contributions due since on or about August 2, 1994. These
payments to be made in the manner set forth in
Merryweather Optical Co., 240 NLRB 1213, 1216 at fn. 7(1979).The Respondent shall remit to the Union dues and fees itwas required to deduct from the wages of its unit employees
for transmittal to the Union, as provided for in Ogle Protec-tion Service, 183 NLRB 682 (1970), with interest thereon ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).It shall also, as provided for in Kraft Plumbing & Heating,252 NLRB 891 fn. 2 (1980), make whole its unit employees
for any losses they may have suffered as a result of its fail-
ure to make the above contractually required fund payments,
as a result of its failure to adhere to all other terms of the
collective-bargaining agreement with the Union as noted
above and as a result of its having unilaterally implemented
a medical insurance benefit plan for them, with interest as
computed in New Horizons, supra.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Popkin's Motor Parts, Inc., d/b/a Pop-kin's Auto Parts & Paints, Brooklyn, New York, its officers,
agents, successors, and assigns, shall1. Cease and desist from(a) Repudiating the terms and conditions of any collective-bargaining agreement with Local 239, International Brother-
hood of Teamsters, AFL±CIO for its employees in the unit
found appropriate above or withdrawing recognition from the
Union as their exclusive collective-bargaining representative.(b) Failing or refusing to make contributions to employeebenefit funds which are required to be made under the terms
of a collective-bargaining agreement.(c) Failing or refusing to deduct from the wages of unitemployees dues and fees for transmittal to their collective-
bargaining representative as required by the terms of a col-
lective-bargaining agreement.(d) Unilaterally implementing a benefit plan for its unitemployees.(e) Failing or refusing to adhere to any of the terms of acollective-bargaining agreement covering its unit employees.(f) Failing or refusing to recognize the Union as the exclu-sive collective-bargaining representative of its unit employ-
ees.(g) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain with the Union asthe exclusive representative of all the employees in the ap-
propriate unit described in this decision, with respect to rates
of pay, wages, hours, and other terms and conditions of em-
ployment by continuing to apply the terms and conditions of
the contract with the Union which was effective from April
1, 1992, to March 31, 1995, until the Respondent and the
Union reach a good-faith impasse or execute a new collec-
tive-bargaining contract, or the Union refuses to bargain in
good faith.(b) Make unit employees whole, with interest as providedfor in the remedy section above, for any losses suffered as
a result of its failure to make contractually required welfare
and pension fund payments and its failure to adhere to other
terms of the contract.(c) Make all payments to the Welfare Fund and to thePension Fund, as required under its contract with the Union.(d) Transmit to the Union all dues and fees, with interestas provided for in the remedy section above, which it failed
to transmit as required under the terms of its contract with
the Union.(e) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for Region
29, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(f) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of moneys due under the terms of this Order.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 115POPKIN'S AUTO PARTSAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
repudiate the terms and conditions of ourcontract with Local 239, International Brotherhood of Team-
sters, AFL±CIO or notify it that we have withdrawn recogni-
tion of it as the exclusive collective-bargaining representative
of our employees who are covered by that contract.WEWILLNOT
fail or refuse to make contractually requiredpayments to the Local 239 Welfare Fund or the Local 239
Pension Fund.WEWILLNOT
fail to deduct and transmit to the Uniondues and fees as required under our contract with the Union.WEWILLNOT
implement any benefit plan for employeesrepresented by the Union without having first bargained in
good faith with the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
make employees whole, with interest, for alllosses suffered as a result of our not having adhered to the
terms and conditions of our contract with the Union.WEWILL
make all payments due the Local 239 WelfareFund and the Local 239 Pension Fund.WEWILL
transmit to the Union dues and fees, with inter-est, that we failed to transmit in accordance with the contract
we have with the Union.WEWILL
adhere to all the terms of the collective-bargain-ing agreement between the Union and the Automotive Parts
Distributors Association, Inc. (the Association).WEWILL
recognize and, on request, bargain in good faithwith the Union with respect to the wages, hours of work, and
all other terms and conditions of employment of all of our
employees in the unit of employees as described in the col-
lective-bargaining agreement between the Union and the As-
sociation.POPKIN'SMOTORPARTS, INC., D/B/APOP-KIN'SAUTOPARTS& PAINTS